 INCA MFG. DIV., PHELPS DODGE COPPER PRODUCTS CORP.49paid to Respondent for the period beginning 6 months prior to the filing of chargesin this matter.With respect to the employees hired directly by the Employer I findthey were not directly affected by the terms of the agreement giving Respondent anexclusive hiring arrangement and that it would be inappropriate to recommend areimbursement of moneys to such employees.The Board has determined that itsreimbursement remedy need not be applied in every situation where employees havebeen unlawfully encouraged to join a union.Here, although some psychologicaleffect may have resulted from the five exempt employees obtaining union clearance,I find these employees were not obligated to pay any moneys to Respondent as acondition of working for the Employer, and any clearance was dictated by the Em-ployer and not Respondent,and Respondent had no control over their employment.eCONCLUSIONS OF LAW1.TheEmployer is engaged in commerce within the meaning of the Act.2.Laborers and Hod Carriers Union,Local 652, AFL-CIO, isa labor organizationwithin the meaning of the Act.3.By causing the Employer to discriminate against Jimmie Davis in violation ofSection 8(a)(3), the Respondent has engaged in unfair labor practices within themeaning of Section 8 (b) (2) and(1) (A) of the Act.4.Thehiring arrangement entered into at the prejob conference between theEmployer and Respondent was a violation of Section8(b)(1)(A)and (2) of theAct.5.Theaforesaid unfair labor practices affect commerce within the meaning of theAct.[Recommendations omitted from publication.]°ChunKing Sales Inc.,126 NLRB 851.Here therewas an illegal union-security agree-ment but theBroton-Oldsreimbursement was not applied because the illegal contract didnot condition Intial employment on union member ship or in any way grant the Unioncontrol over the hiring of employeesIn thecase at barthe same considerations would seem to be present with respect to thefive employees selected by the Employer.Inca Manufacturing Division,Phelps Dodge Copper ProductsCorporationandInternational Union of Electrical,Radio &Machine Workers,AFL-CIO,Local963.Case No. 13-CA-4055.January 5, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner C. W. Whittemoreissued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Respondent also filed limitedexceptions and a brief supporting the Trial Examiner's recommendeddismissal of the complaint.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in the135 NLRB No. 13.634449-62-vol. 135--r. 50.DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.[The Boarddismissedthe complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge in the above-entitled case having been filed and served, a complaintand notice of hearing thereon having been issued and served by the General Counselof the National Labor Relations Board, and an answer having been filed by the above-named Respondent, a hearing involving allegations of unfair labor practices in viola-tion of Section 8(a)(1) and (5) of the National Labor Relations Act, as amended,was held in Fort Wayne, Indiana, on August 8, 1961, before the duly designated TrialExaminer.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefs havebeen received from the Respondent and General Counsel.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTInca Manufacturing Division, Phelps Dodge Copper Products Corporation, is aDelaware corporation, having its principal office in New York, New York. It main-tains a plant in Fort Wayne, Indiana, where it is engaged in the manufacture andsale of copper magnet wire.The Respondent purchases, transfers, and delivers annually from points outsidethe State of Indiana to its Fort Wayne plant goods and materials valued at morethan $100,000. It also produces and ships from this plant products valued at morethan $100,000 to points outside the State of Indiana.The Respondent concedes and it is found that it is engaged in commerce withinthe meaning of the Act.H. THE CHARGING UNIONInternationalUnion of Electrical,Radio & MachineWorkers, AFL-CIO, Local963, is a labor organization admitting to membership employeesat the Fort Wayneplant of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and major issuesAll events and actions which General Counsel alleges are violative of Section8(a) (5) of the Act took place during the term of a 2-year i contract entered intoby the Respondent and the Charging Union in December 1959. The Respondentconcedes that throughout the material period the Union has been the exclusivebargaining representative of all employees in an appropriate unit.Thus the repre-sentation and unit factors are not in dispute.In brief, the one issue raised by the complaint is whether are not the Respondenthas failed to fulfill its legal obligation to bargain collectively with the ChargingUnion on and after October 20, 1960, by unilaterally changing certain working con-,ditions: that is, by announcing and instituting such changes without "negotiating"and "bargaining" concerning them with union representatives.B. Relevant factsAt the outset it is noted that as to the material facts the record reveals smalldispute between evidence adduced by the opposing parties.The controversy hasarisen from differing interpretations of what was said and written, with resultantdispute as to mutual obligations under provisions of the Act.There is no question but that during the term of the contract the Respondentdid effectuate certain changes in working conditions on certain jobs without previ-the-.£1OK (131J;4 ZEIActually somewhat short of 2 years , from December 4.,_194yitoiQt^b^rpg ^^61, INCA MFG. DIV., PHELPS DODGE COPPER PRODUCTS CORP.51,Union.Thereis a questionwhether the Respondent,under termsof the contract andthe law, was obligated to "negotiate" such changes through either to agreement orimpasse.It is the Respondent's contention thatbeforethe 1959-61 contract was executedthe partiescameto both an oral and written understanding that while the Companywould both announce to and "discuss" with the Union certain changes which werein the planning stage at the time, it would not be required to "negotiate"concerningthem to a point where agreement was necessary before they could be effectuated.The document particularly pertinent to the chiefissueis "Memorandum of Under-standing `D,"' which was incorporated into and becamean integralpart of the1959-61 contract at the time of its execution. It reads:The parties hereto specifically waive any rights which either may have to bar-gain collectively with the other during the life of this Agreement between theparties, on any matter pertaining to rates of pay, wages, hours, or other termsand conditions of employment whether or not covered by this Agreement, exceptthat this does not nullify or effect in any way the understanding of thepartiesthat before putting any material changes in working conditions into effect, theCompany will advise of and discuss with the Union any such changes; alsoifat any time during the term of this collectivebargaining agreement theparties arrive at any agreement which adds to, deletes, or waives any of theterms of the collective bargaining agreement, it will be reduced to writing andsignedby both parties.Credible evidence (found chieflyin management's copious minutes of precontractnegotiatingmeetingsof December 10, 15, and 29, 1959, the accuracy of which Gen-eral Counsel at the hearing said he did not "question") establishes that the above-quoted language was adopted by the parties only after full and thoroughnegotiations, exchange of opposing views, and a clear and unambiguous statementby management as to its intent and meaning.Thus, when at the December 10 meeting Union President Derickson suggestedthat a clause be included providing that when certain "efficiency"changeswere to beeffected by management the parties were to "meet and arrive at an understanding,"Respondent's Vice President McGlinchey pointed out that "a provision in the con-tract that any change that may develop over the period of the life of the agreementmustbe negotiated-what you in effect are saying, in myopinion, is that you wantthe Union to have a veto power over anything the Company wants to do."And atthe same point McGlinchey agreed, "if there is something the Company wants to door change, of course it makes somesenseto tell the Union Committee-it makessense evenif it is for no other reason than that they know what is going on and whatis going to happen."Shortly after this exchange, the Union's chief spokesman, International Repre-sentative Gould, proposed that theparties "meetand discuss the change and whatimpact the change will have on the employees involved."Thereafter McGlinchey summarized the difference in the two unionproposals asfollows:now this thing Mr. Gould is talking about-discussingbeforehand as towhat you are going to do-that is one thing-a different thing is what I repliedto Mr. Derickson before-and that is the right of the Union to require not onlynegotiation, but agreement, before any change can be made by the Company-those are two different things.The latter, as I said, amounts to the givingthe Union a right of veto-a right of complete control as to whether they wouldor would not agree to a change.Review of the minutes reveals no point at which the Respondent receded fromits position that while its representatives would"meetand discuss" proposedchangesitwould not "negotiate" in the sense of seeking or reaching "agreement."Despite the "Memorandum of Understanding" on September 26, 1960, Dericksonwrote management the following letter:During the negotiations which resulted in our current contract, the Companypresented to the Union two typewritten sheets (copy attached) which containedthe Company's proposals for modifications of the Agreement.The Union Committee was informed by the Company at that time that thesetwo typewritten sheets contained all of the changes desired by the Companyand was, in fact, the Company's total position.During negotiations, the Company, after hearing arguments from the UnionCommittee, abandoned its position on each of the issues raised by the Companyin its modification proposal. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince thecurrent contracthas been ineffect the Companyhas, on severaloccasions,tried to put into effect unilaterally the modifications it had proposedduring contract negotiationswithoutprior agreementwith the Union.While the Union recognizes that changes in job complexion are necessarybecause of the highly competitive nature of the industry, and while the Unionrecognizesthat to resist changes is to resist progress; nevertheless, the Unionmustand does insist that any changes in job content which in any way reflect theCompany's abandoned bargaining position require agreement from the Unionbefore such changes can be put into effect.It is not our intent or purpose to unreasonably refuse tocome to an agree-ment with the Company on any contemplated changes in job requirements.TheUnion will not resist change as such, but the Union-will resist change withoutagreement.The Union must have an opportunity to analyze any proposedchanges inwork assignments in order to determine the effect such changes might have onour contractual relationship, particularly in regard to wages and incentive earn-ings,and the Union must also have an opportunity to analyze and determinewhat impact, if any, a changein one jobwill have on any other job.The Union Committee is ready at any time to meet with the Company todiscuss the conditions and circumstances under which changes in workassign-mentsmight be made and the type of agreement required to put thosechangesinto effect.We were told during the course ofnegotiationsthat -the Company wantedLocal Management and the Local Union Committee to meet and work out thenecessary agreements so that needed changes could be put into effect.The Union feels that no further change in job content should be made duringthe life of the current contractunlessthereis an agreementreached between theUnion and the Company relative to such change.On October 7 management replied as follows:This is in reply to your letter of September 26, 1960, addressed to Mr. Klopschand signed by Mr. Georgi and you on behalf of Local No. 963.The basic point of your letter, as I read it, is a contention that the Companyin some way agreed, during negotiations leading to our existing Agreement datedDecember 31, 1959, that the Company could not in the future make changes injob content without obtaining the Union's agreement on those changes.Thiscontention is not correct.The Company has always maintained that it has thefundamental Management right to make changes in job content without Unionagreement, and it in no way retreated from such position during thenegotiations.In fact, the provisions of the existing Agreement reflect not only the Com-pany's adherence to this position but also the Union's acceptance of it.Memorandum of Understanding "D," which was made a part of the Agreementon December 31, 1959, provides specifically that the Company's only obligationbefore "putting any material changes in working conditions into effect" is to"advise of and discuss with the Union any such changes." Pursuant to this con-tract provision, the Company has advised the Union in advance ,,of materialworking condition changes and has discussed them with the Union.The Com-pany will continue to follow this procedure, which gives the Union the op-portunity-which you say the Union would like to have-to "analyze anyproposed changes in work assignments" and to make any suggestions that itdeems desirable.,On October 20, 1960, management orally advised union representatives of certainproposed changes.Meetings were held on both December 8 and 9 at which the pro-posed changes were "discussed."Management minutes reveal that company repre-sentatives fully discussed the nature, need for, and application of the changespreviously announced, and that union representatives were given full opportunity topresent their point of view as to each of them.The Union even proposed certainalternatives to certain proposed changes.When the union representatives indicatedthat they wished to inform the membership of these matters, management appar-ently agreed to delay effecting the changes until a meeting could be held.Another meeting was held on December 30, 1960, at which time the Union urgedthat because of certain conditions the changes not be made.Union representatives RYDER TRUCK RENTAL, INC.53offered many suggestions;their points were discussed and considered.As to somesuggestions company representatives agreed to investigate the possibilities theyoffered.Another meeting was held on January 4 and considerable discussion again tookplace.At thismeeting the company representatives in effect made it clear thatcertain of the changes which had been discussed would be put into effect in mid-January.Management,however,apparently again delayed putting the changes into effect,when a further meeting was arranged for January 17.At the January 17 meeting theunion representatives took the flat position that the Company had no"right to putthese changes into effect without first coming to an agreement with the Union."Management insisted that, having followed the"discussions"procedure,set out inthe Memorandum of Understanding,itwould proceed with the changes.It did so, andthe Union filed its charge,claiming that the Respondent had failed to bargain in goodfaith with it.C. ConclusionsAlthough opposing counsel,in their able and exhaustive briefs, have covered agood deal of disputatious ground,the issue appears to the Trial Examiner to be some-what more simple when lifted from the entanglement of prolonged argument.At most, it seems, there are but two points to the issue:(1)Did the procedurefollowed by the Respondent in making changes violate its collective-bargaining agree-ment;and (2)did this procedure violate the provisions of the Act-by not meetingthe legal requirements of collective bargaining?In the opinion of theTrialExaminer management met fully,and in good faith, theprovisions both parties agreed to in "Memorandum of Understanding`D.- It notonly announced changes, but at many meetings both discussed them and permittedunion representatives to propose alternatives.Itswillingness to go somewhat beyondthe rights defined in the memorandum in no way nullified the language of thatdocument or its right ultimately to effectuate the changes without"agreement."As to point(2), it is equally clear that at no material time did the Respondent failor refuse to "meet at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment."It will therefore be recommended that the complaint be dismissed in its entirety.[Recommendations omitted from publication.]Ryder Truck Rental, Inc.andTruckdrivers and Helpers, Local515,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Ind.Case No. 10-CA-4726.January 5, 1962DECISION AND ORDEROn October 24, 1961, Trial Examiner Thomas N. Kessel issued hisIntermediate Report herein, finding that Respondent engaged in cer-tainunfair labor practices and recommending that it cease and desisttherefrom and take affirmative action, as set forth in the IntermediateReport attached hereto.He also found that Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissalas tothem.Thereafter, the Re-spondent and the General Counsel each filed exceptions with asupporting brief.135 NLRB No. 8.